Case 20-23643-CMG         Doc 26     Filed 03/08/21 Entered 03/08/21 10:19:39            Desc Main
                                    Document      Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY


FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP
80 Main Street, Suite 460
West Orange, NJ 07052
973- 325-8800
File No.: 03-019947-B00
Douglas McDonough, Esq.
Attorney ID: DM0973
                                                                Case No.: 20-23643-CMG
DMcDonough@flwlaw.com
Attorney for PennyMac Loan Services, LLC, Secured Creditor
                                                                Chapter 13

In Re:                                                          Judge Christine M. Gravelle

Le Shawn I Sneed

                                      Debtor(s).




                  NOTICE OF OBJECTION TO CONFIRMATION
                           OF CHAPTER 13 PLAN

         Secured Creditor, PennyMac Loan Services, LLC (the “Secured Creditor”), which holds a
mortgage lien on the real property located at 40 Summerhill Avenue, Jackson, NJ 08527 (the
“Property”) hereby objects to confirmation of the Chapter 13 Plan filed in the above referenced
proceeding due to the following reasons:
   1. Pursuant to 11 U.S.C. Section 1325(a)(5) the court shall confirm a plan only if at least
         one of three conditions relating to secured claims are met. The following conditions have
         not been met, and therefore the proposed plan cannot be confirmed:
            a. The Secured Creditor does not accept the proposed plan, pursuant to 11 U.S.C.
                Section 1325(a)(5)(A).
            b. The plan does not cure all the pre-petition arrears due and owing Secured
                Creditor, in violation of 11 U.S.C. Section 1325(a)(5)(B)(ii).
            c. The Plan does not call for the surrendering of the property securing the Secured
                Creditor's claim, pursuant to 11 U.S.C. Section 1325(a)(5)(C).


                                                   1
Case 20-23643-CMG             Doc 26       Filed 03/08/21 Entered 03/08/21 10:19:39                       Desc Main
                                          Document      Page 2 of 3



    2. Absent the Debtor modifying the proposed plan to satisfy at least one of the above
         itemized conditions, this plan should not be confirmed.
    3. The Plan fails to provide for the payment of regular post-petition monthly mortgage
         payments to the Secured Creditor.
    4. The proposed Plan makes no provision to cure the pre-petition arrears to Secured
         Creditor. However, Secured Creditor estimates its pre-petition arrears at $13,365.46.1
         The proposed plan fails to provide for distribution to Secured Creditor in an amount equal
         to the allowed amount of Secured Creditor’s claim as required by 11 U.S.C.
         §1325(a)(5)(B)(ii).
             a. If the Debtor’s plan is to account for the full amount of Secured Creditor’s pre-
                  petition arrears, it calls into question the feasibility of Debtor ability to make the
                  required increased Plan payments over the life of the Plan.
             b. Schedules I and J of the Petition should show the ability to support the higher
                  payment or the Court should not confirm the Plan.
    Based on the above, the Secured Creditor objects to confirmation as the proposed plan unless
the provisions in the plan are modified to address the above itemized objections.
    Secured Creditor further joins in any objection raised by the Chapter 13 Standing Trustee.



                                                                     FRENKEL LAMBERT WEISS
                                                                     WEISMAN & GORDON, LLP
                                                                     Attorneys for Secured Creditor


Dated: March 08, 2021                                                /s/ Douglas McDonough, Esq.
                                                                         Douglas McDonough, Esq.




1
 If there is any discrepancy between the arrears amount listed in this Objection, and the arrears amount listed in
Secured Creditor’s proof of claim, the proof of claim shall control.

                                                          2
Case 20-23643-CMG   Doc 26    Filed 03/08/21 Entered 03/08/21 10:19:39   Desc Main
                             Document      Page 3 of 3




                                        3
